NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 9, 2012*
                                    Decided June 21, 2012

                                           Before

                               JOEL M. FLAUM, Circuit Judge

                               ILANA DIAMOND ROVNER, Circuit Judge

                               DAVID F. HAMILTON, Circuit Judge

No. 11‐3660

DANIEL KELLER,                                      Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Southern District of
                                                    Indiana, Indianapolis Division. 
       v.
                                                    No. 1:11‐cv‐1323‐JMS‐TAB
MONROE COUNTY SHERIFF’S
DEPARTMENT,                                         Jane E. Magnus‐Stinson,
     Defendant‐Appellee.                            Judge.


                                         O R D E R



       *
         The appellee was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and record, we have
concluded that oral argument is unnecessary. Thus, the appeal is submitted on the
appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 11‐3660                                                                                Page 2

       Daniel Keller appeals from the dismissal of his civil rights suit against the Monroe
County Sheriff’s Department, which Keller calls the “Police Department,” on the basis of
res judicata. We affirm.  

        In late 2011 Keller sued the Monroe County Sheriff’s Department for wrongly
framing and investigating him in connection with murders that purportedly occurred
decades earlier. The district court allowed Keller to proceed in forma pauperis but dismissed
his complaint under 28 U.S.C. § 1915(e)(2)(B)(ii), finding that his claims were barred by res
judicata because he had lost a nearly identical lawsuit just months earlier. In that earlier
proceeding, in which Keller also proceeded in forma pauperis, the court informed him of
pleading deficiencies in his complaint and two amended complaints before ultimately
dismissing his third amended complaint under § 1915(e)(2)(B)(ii) for failing to allege a
facially plausible claim for relief. Keller v. Monroe County Sheriff’s Dep’t, No. 1:11‐cv‐387‐JMS‐
DML (S.D. Ind. May 12, 2011). We dismissed his appeal in that case after he failed to pay the
docketing fee. See CIR. R. 3(b).

       In this appeal Keller reasserts his charges against the Sheriff’s Department and adds
that they have been responsible for new crimes since the dismissal of his prior suit.

        We agree with the district court that Keller’s second suit is barred by res judicata.
Res judicata bars an action if there was a final judgment on the merits in an earlier case and
both the parties and claims in the two lawsuits are the same. See Matrix IV, Inc. v. American
Nat’l Bank & Trust Co., 649 F.3d 539, 547 (7th Cir. 2011); Johnson v. Cypress Hill, 641 F.3d 867,
874 (7th Cir. 2011). These criteria are readily met. The parties in both cases are the same,
and although Keller accuses the Sheriff’s Department of committing new crimes since his
first suit was dismissed, he has not identified any new wrongs the department has
committed against him. As for the remaining criterion, while it is true that a dismissal
under § 1915(e)(2)(B) is not a “judgment on the merits,” see Okoro v. Bohman, 164 F.3d 1059,
1062 (7th Cir. 1999), a § 1915(e)(2)(B) dismissal can have a res judicata effect over future in
forma pauperis suits, see Denton v. Hernandez, 504 U.S. 25, 34 (1992). Because Keller’s second
suit was also brought in forma pauperis, it is precluded by the claims from his first suit that
were based on the same facts. See Gleash v. Yuswak, 308 F.3d 758, 759–60 (7th Cir. 2002)
(dismissal of suit under § 1915(e)(2)(B)(ii) precluded second, nearly identical suit filed in
forma pauperis); Cieszkowska v. Gray Line New York, 295 F.3d 204, 205–06 (2d Cir. 2002)
(dismissal under the in forma pauperis statute qualifies as an adjudication on the merits
carrying preclusive effect for purposes of subsequent in forma pauperis actions raising same
claims).

       Accordingly, we AFFIRM the judgment of the district court.